United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Norfolk, VA, Employer
)
__________________________________________ )
B.M., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-618
Issued: December 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 4, 2010 appellant filed a timely appeal from a July 20, 2009 merit decision of
the Office that denied his occupational disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether the Office properly denied appellant’s occupational disease claim on
the grounds that it was not timely filed under 5 U.S.C. § 8122.
FACTUAL HISTORY
On April 22, 2009 appellant, then 56-year-old retired letter carrier, filed an occupational
disease claim alleging that his low back condition and sciatic nerve damage were due to his
employment duties as a letter carrier. He indicated that he was first aware of his condition on
February 18, 2002. The employing establishment indicated that appellant first reported his
condition to a supervisor on April 21, 2009. Appellant resigned from the employing
establishment on April 10, 2009.

In a separate statement, appellant stated that he worked at the employing establishment as
a letter carrier since 2000 with the previous eight years spent working as a regular carrier in
which he walked four to six hours daily. He further described his duties and stated that, in
February 2002, he was medically recommended to be excused from work and limit his activities
for weeks at a time. Appellant stated that, over the course of seven years, he had to use many
hours of sick leave. He advised his lumbar x-ray films from February 2002 showed degenerative
disc disease at L4-5 and degenerative changes at L3-5 vertebrae and his March 2002 magnetic
resonance imaging (MRI) scan noted degenerative changes at L3-5. Appellant stated that the
delay in filing his claim was due to the fact that his back condition worsened and he decided
continuing his employment with the employing establishment would only worsen his condition.
In a May 7, 2007 letter, the Office requested additional factual and medical information
from appellant. Appellant submitted a July 8, 2009 statement along with a July 6, 2009 medical
report from Dr. Charlene Darrow, a Board-certified family practitioner, who indicated that she
had been his primary care manager since July 2002. Dr. Darrow stated that appellant first
presented to the clinic on February 18, 2002 complaining of low back pain for two weeks after
heavy lifting. She reported on his findings as well as the objective evidence obtained in
February and March 2002. Dr. Darrow stated that appellant had performed manual-type labor
for most of his adult life and advised that the degenerative disc and spine changes noted on
x-rays in February 2002 developed over many years. She indicated that appellant’s work as a
mail carrier from 2000 until recently had subjected him to heavy lifting, bending and carrying a
35-pound mailbag asymmetrically on one shoulder while negotiating sometimes uneven terrain
and physical obstacles. Dr. Darrow noted that his most recent pain flare was aggravated when he
was knocked down by an aggressive dog. She opined that, while appellant’s spine condition
developed years ago, the rigors of his work as a mail handler/carrier contributed to the sciatic
radicular symptoms, ongoing pain and limitations in activities and adversely affected his quality
of life.
By decision dated July 20, 2009, the Office denied appellant’s claim on the grounds that
the evidence of record failed to demonstrate that it was timely filed in accordance with 5 U.S.C.
§ 8122. It found that he first became aware of his condition on February 18, 2002 and that he
had filed his claim for compensation on April 22, 2009. The Office found appellant should have
become aware of a relationship between his employment and the claimed condition by
April 10, 2009. It further noted that there was no evidence that appellant’s supervisor had
knowledge of an employment-related injury within 30 days.
LEGAL PRECEDENT
Section 8122(a) of the Federal Employees’ Compensation Act1 states that an original
claim for compensation for disability or death must be filed within three years after the injury or
death.2 Section 8122(b) provides that in latent disability cases, the time limitation does not begin
to run until the claimant is aware or by the exercise of reasonable diligence should have been

1

5 U.S.C. § 8122(a).

2

Id.

2

aware, of the causal relationship between the employment and the compensable disability.3 The
Board has held that, if an employee continues to be exposed to injurious working conditions after
such awareness, the time limitation begins to run on the last date of this exposure.4
Appellant’s claim would still be regarded as timely under section 8122(a)(1) of the Act if
his immediate supervisor had actual knowledge of the alleged employment-related injury within
30 days. The knowledge must be such as to put the immediate supervisor reasonably on notice
of appellant’s injury.5 An employee must show not only that his immediate supervisor knew that
he was injured, but also knew or reasonably should have known that it was an on-the-job injury.6
ANALYSIS
In its July 20, 2009 decision, the Office denied appellant’s claim for compensation on the
grounds that the evidence of record failed to demonstrate that his claim was timely filed in
accordance with 5 U.S.C. § 8122.
Appellant indicated on the CA-2 form, notice of occupational disease claim, submitted on
April 22, 2009, that he first became aware of a connection between his claimed back condition
and his employment on February 18, 2002. Thus, he had actual awareness of the claimed
relationship no later than February 18, 2002. The record reveals, however, that appellant
remained exposed to the work factors alleged to have caused his condition until he resigned,
April 10, 2009. As noted, if an employee continues to be exposed to injurious working
conditions after becoming aware of a relationship between his employment and his claimed
condition, the time limitation begins to run on the last date of this exposure. Therefore, the time
limitations began to run on April 10, 2009, the date on which he was last exposed to conditions
of his employment alleged to have caused his claimed condition. As appellant filed his claim on
April 22, 2009, his claim was timely filed within the three-year time limitation period under
section 8122. Therefore, the Board will remand the case to the Office to address the merits of
the claim.
On appeal, appellant asserts that the Office should have accepted his claim as his
condition developed and worsened over a period of time. As the case must be remanded for
additional consideration, it is premature for the Board to address appellant’s argument.
CONCLUSION
As appellant timely filed a claim in accordance with 5 U.S.C. § 8122, the case is
remanded to the Office for further development of the merits of the claim.
3

Id. at § 8122(b).

4

See Mitchell Murray, 53 ECAB 601 (2002); Alicia Kelly, 53 ECAB 244 (2001); Larry E. Young, 52 ECAB 264
(2001); Garyleane A. Williams, 44 ECAB 441 (1993).
5

5 U.S.C. § 8122(a)(1); see also Jose Salaz, 41 ECAB 743 (1990); Kathryn A. Bernal, 38 ECAB 470 (1987); see
also Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.3(a)(3) (March 1993).
6

Charlene B. Fenton, 36 ECAB 151 (1984).

3

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated July 20, 2009 is reversed. The case is remanded for further action consistent with
this decision of the Board.
Issued: December 10, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

